Title: To James Madison from Tobias Lear, 22 June 1802
From: Lear, Tobias
To: Madison, James


					
						Sir.
						Walnut Tree Farm June 22d. 1802
					
					In compliance with a request contained in a letter from Mr. Brent, under date of the 19h. inst. I 

do myself the honor to transmit to you copies of my correspondence with General Leclerc concerning 

Captain Rogers and Captain Davidson, which you will find enclosed under Nos. 1. 2 & 3.  With great 

respect & sincere attachment I have the honor to be Sir, your most Obedt. Sert.
					
						Tobias Lear.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
